Evans, Judge.
The defendant was indicted, tried and convicted of the crime of possession of narcotics (heroin), and received a five-year sentence. A motion for new trial was duly filed and overruled, and the defendant appeals. Held:
The sole contention of the defendant is that the evidence was insufficient to support the verdict of guilty since it *384was based on circumstantial evidence requiring that the proved facts shall not only be consistent with the hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of the guilt of the accused.
Submitted May 1, 1972—
Decided May 26, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Carter Goode, for appellee.
The defendant was observed in a high drug area of the City of Atlanta by the use of binoculars and seen to transfer four or five glassine bags to one Larry Lacoste Clements. The bags appeared to be heroin. The officer testified that the packages were not money, and that Clements placed the packages in his right front pocket; defendant and Clements separated and a lookout was placed for Clements while he continued to observe the defendant. He further testified that defendant left the scene but returned to the police car as the other officer arrived to arrest Clements. Upon Clements’ arrest immediately thereafter by the other officer, heroin was found on his person in glassine bags in his right front pocket. At this time the defendant was likewise arrested.
The case is not based solely upon circumstantial evidence, as the accused was observed through the binoculars giving glassine bags to Clements. Thereafter Clements was arrested almost immediately and had the heroin in glassine bags in his possession. The evidence was sufficient to support the verdict. Palmer v. State, 228 Ga. 272, 274 (185 SE2d 53); Nobles v. State, 127 Ga. 212 (5) (56 SE 125); Williams v. State, 196 Ga. 503 (1) (26 SE2d 926); Reece v. State, 208 Ga. 165 (3) (66 SE2d 133).

Judgment affirmed.


Bell, C. J., and Stolz, J., concur.